United States Court of Appeals
                     For the First Circuit

No. 13-1637

                         LARRY WILKINS,

                     Petitioner, Appellant,

                               v.

                   UNITED STATES OF AMERICA,

                     Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
               Selya and Kayatta, Circuit Judges.



     George F. Gormley, with whom Stephen P. Super and George F.
Gormley, P.C. were on brief, for appellant.
     Dina Michael Chaitowitz, Assistant United States Attorney,
with whom Carmen M. Ortiz, United States Attorney, was on brief,
for appellee.



                          June 3, 2014
             SELYA, Circuit Judge.        In August of 2012, Massachusetts

was rocked by the disclosure that Annie Dookhan, a chemist at a

state testing laboratory, had falsely certified drug-test results.

These revelations called into question a large number of federal

and state drug convictions.            This case is near the head of the

parade: it marks the first time that this court has had the

occasion to deal with the effect of Dookhan's skullduggery on a

federal criminal conviction.

             The    architecture   of    the   case    is   easily   described.

Petitioner-appellant Larry Wilkins was charged in federal court

with a drug-distribution offense; the drugs were sent to the state

testing laboratory; and Dookhan thereafter certified that they were

crack cocaine. The petitioner subsequently pleaded guilty and went

to prison.

             When    news   of   the    drug-testing    scandal      broke,   the

petitioner returned to the district court and filed a motion to set

aside his conviction and vacate his guilty plea.                  The district

court refused. Concluding, as we do, that Dookhan's misconduct was

not likely to have influenced the petitioner's decision to enter a

guilty plea, we affirm.

I.   BACKGROUND

             The raw facts are largely undisputed.           In April of 2011,

an undercover police officer approached Ronald Merritt on the

streets of Boston and signaled a desire to buy drugs.                   After a


                                        -2-
brief dialogue, the officer handed $40 to Merritt, who went to

retrieve the merchandise.      As Merritt began to walk away, the

putative buyer demanded (and received) Merritt's cell phone as

temporary collateral for the $40.

           Merritt crossed the street to meet with the petitioner.

The petitioner gave something to Merritt, who then returned with a

plastic bag presumably containing crack cocaine.

           The   undercover   officer   took   the   bag   and   returned

Merritt's cell phone — but not before having Merritt dial the

officer's number.   The two men then parted company.

           A cadre of Boston police officers had been anticipating

this moment.     On the undercover officer's signal, the police

arrested both Merritt and the petitioner.        A search revealed an

additional bag of crack cocaine in Merritt's possession and a cell

phone in which the undercover officer's number resided atop the

call history.

           The petitioner's stockpile of contraband was considerably

larger. In addition to having the undercover officer's "buy" money

(the serial numbers of which had been pre-recorded), the petitioner

clenched a napkin containing five bags of what appeared to be crack

cocaine.   While en route to the police station, the petitioner

discarded thirty more bags, which fell to the floor of the police

cruiser.   During booking, one last bag was discovered on the sole

of the petitioner's shoe.


                                  -3-
             Officers inspected the stash confiscated from Merritt and

the petitioner and field-tested one bag.         This bag tested positive

for crack cocaine.       All of the bags were then shipped to a state

facility, the William A. Hinton State Laboratory Institute (the

Hinton Lab), for further analysis.           About one month later, Annie

Dookhan, a chemist at the Hinton Lab, certified that she had tested

a representative sample of the bags in the petitioner's and

Merritt's cases and that the tests were positive for cocaine base

(crack cocaine).

             In   due   season,   a   federal   grand   jury    indicted    the

petitioner    for    possessing   crack     cocaine   with   the   intent    to

distribute.       See 21 U.S.C. § 841(a)(1).     The petitioner initially

maintained his innocence but, some seven months later, tendered a

guilty plea.1      At the change-of-plea hearing, he admitted that the

government's version of the offense, which prominently featured the

fact that the seized bags contained crack cocaine, was true.                The

district court accepted the guilty plea and subsequently sentenced

the petitioner to a 102-month term of immurement.              The petitioner

did not appeal.

             After the appeal period had expired, news broke of

irregularities at the Hinton Lab.           The investigation centered on



     1
       Although no written agreement accompanied the petitioner's
change of plea, the government made clear on the record that it had
forgone the filing of an information under 21 U.S.C. § 851 in
exchange for the plea.

                                      -4-
Annie Dookhan, the chemist who had signed the drug certification in

the petitioner's case.       At first, the burgeoning scandal was

limited to reports that Dookhan had failed to follow laboratory

protocols. Further probing, spearheaded by the Massachusetts State

Police, disclosed that Dookhan's perfidy ran much deeper: she had

purposely contaminated certain samples to ensure that they would

test positive for drugs.    She also had "dry-labbed" (identified by

sight, rather than by chemical test) other specimens.

             The investigation culminated in the filing of a bevy of

criminal charges against Dookhan.          She ultimately admitted her

guilt in a Massachusetts state court to charges of perjury,

obstruction of justice, evidence tampering, and falsely claiming to

hold a degree.      See Mass. Gen. Laws ch. 266, § 89; id. ch. 268,

§ 1; id. § 13B(1)(c); id. § 13E(b).

             Although there was no direct evidence that Dookhan had

committed    any   transgressions   with   respect   to   this   case,   the

petitioner moved to set aside his conviction and vacate his guilty

plea based on the scandal. Construing the motion as a petition for

post-conviction relief under 28 U.S.C. § 2255, the district court

denied it.    See United States v. Wilkins, 943 F. Supp. 2d 248, 254,

259 (D. Mass. 2013).    The court subsequently granted a certificate

of appealability, see 28 U.S.C. § 2253(c)(1)(B), limited to the

issue of whether the petitioner's plea was voluntary within the

purview of Brady v. United States, 397 U.S. 742 (1970). See United


                                    -5-
States v. Wilkins, 948 F. Supp. 2d 87, 89 & n.3 (D. Mass. 2013);

see also Brady, 397 U.S. at 755 (holding that a "plea of guilty

entered by one fully aware of the direct consequences . . . must

stand unless induced by threats . . . , misrepresentation . . . ,

or perhaps by promises that are by their nature improper as having

no proper relationship to the prosecutor's business"). This timely

appeal followed.

II.   ANALYSIS

            We start by clarifying the controlling legal standard.

Although the petitioner insistently invokes the "fair and just

reason" standard of Federal Rule of Criminal Procedure 11(d)(2)(B),

that standard applies only to attempts to vacate a guilty plea

arising "after the court accepts the plea, but before it imposes

sentence." Fed. R. Crim. P. 11(d)(2). Where, as here, a defendant

first seeks to vitiate his guilty plea after sentencing, he "may

not withdraw [the] plea of guilty . . . , and the plea may be set

aside only on direct appeal or collateral attack."   Fed. R. Crim.

P. 11(e).    Because the petitioner did not pursue a direct appeal

from his conviction and sentence, the only avenue of relief that

remains open to him is a collateral attack.

            That path is a narrow one, demarcated here by the

jurisprudence of 28 U.S.C. § 2255. The petitioner bears the burden

of demonstrating that he can successfully traverse the path.   See

David v. United States, 134 F.3d 470, 474 (1st Cir. 1998).       He


                                 -6-
faces an arduous trek: as a general matter, "a voluntary and

intelligent plea of guilty made by an accused person, who has been

advised by competent counsel, may not be collaterally attacked."

Mabry v. Johnson, 467 U.S. 504, 508 (1984).

          But this path is not necessarily a dead end. Among other

things, "a prisoner can collaterally attack his sentence on the

ground that his guilty plea was not knowing or voluntary if his

claim is based on evidence not available to him at the time of the

plea."   Ferrara v. United States, 456 F.3d 278, 289 (1st Cir.

2006); see Machibroda v. United States, 368 U.S. 487, 493 (1962).

In this instance, the petitioner pins his hopes on such a ground.

          To prevail on this kind of claim, a convicted defendant

who asserts a right to rescind his guilty plea because of newly

discovered government misconduct must make two showings.   "First,

he must show that some egregiously impermissible conduct (say,

threats, blatant misrepresentations, or untoward blandishments by

government agents) antedated the entry of his plea."   Ferrara, 456
F.3d at 290.   "Second, he must show that the misconduct influenced

his decision to plead guilty or, put another way, that it was

material to that choice."   Id.

          The parties vigorously dispute whether the petitioner has

made the first showing.     According to the petitioner, Dookhan's

conduct was both egregious and attributable to the government by

virtue of Dookhan's relationship to the prosecution team.      The


                                  -7-
government demurs, arguing that the federal sovereign cannot and

should not be held responsible for the misfeasance of a laboratory

worker employed by a separate sovereign (the state).          In this

regard, it notes that the federal prosecutors were themselves

blameless.

             We need not resolve this contretemps.    To succeed, the

petitioner must carry the devoir of persuasion on both elements of

the Ferrara framework, and his obvious inability to make the second

of the two required showings dooms his appeal.       We therefore turn

directly to that element: materiality.

             To satisfy this requirement, the petitioner "must show 'a

reasonable probability that, but for [the misconduct], he would not

have pleaded guilty and would have insisted on going to trial.'"

Id. at 294 (alteration in original) (quoting Hill v. Lockhart, 474
U.S. 52, 59 (1985)).     For this purpose, a reasonable probability

means "a probability sufficient to undermine confidence in a belief

that the petitioner would have entered a plea."      Id.

             When the misconduct involves newly emergent evidence not

previously disclosed, the probability assessment "will depend in

large part on a prediction whether the evidence likely would have

changed the outcome of a trial."        Hill, 474 U.S. at 59.     This

inquiry demands the use of an objective standard. See Ferrara, 456
F.3d at 294.




                                  -8-
           The trial court plays a pivotal role in fashioning this

probability assessment.     On appeal, its factual findings must be

accepted unless those findings are clearly erroneous.             See id. at

295.   Its   ultimate   conclusion,     however,    constitutes     a   legal

judgment that is subject to de novo review.         See id.

           Here, the district court concluded that the petitioner

failed to show a reasonable probability that he would have insisted

on a trial had he known of Dookhan's misconduct.           In reaching this

conclusion, the court supportably determined that the evidence of

the petitioner's guilt was "overwhelming."         Wilkins, 943 F. Supp.
2d at 258.     To begin, the circumstances of the sale to the

undercover officer and the petitioner's role in it comprised

powerful   circumstantial   evidence.      And     there    was   more:   the

transaction followed the pattern of a prototypical street corner

drug buy; a field test of one of the seized bags proved positive

for crack cocaine; and the petitioner was arrested with a stockpile

of similar bags.   See id. at 251.

           The petitioner concedes, as he must, that Dookhan bears

no relationship to this mass of circumstantial evidence.                   He

focuses instead on the only point at which his case intersects with

Dookhan: whether the bags seized from him actually contained crack

cocaine.   He theorizes that because the chemist who certified the

contents of the bags as crack cocaine (Dookhan) has now been




                                 -9-
disgraced, his newfound ability to lay siege to Dookhan ought to

shake our confidence in his guilty plea.

             This   theory   elevates   hope   over   reason.   After   the

petitioner     moved   for    section   2255    relief,   the   government

commissioned new testing by a different chemist. This second round

of testing was performed exclusively on samples that the district

court found were "untouched" by Dookhan.         Id. at 258 n.10.   Such a

supplemental evaluation was possible because Dookhan had "tested

only random samples of the drugs seized," id., leaving some thirty-

one virgin bags untouched and untested, see id. at 252.          Of these,

thirteen randomly selected bags were tested by the second chemist

and were found to be positive for the presence of cocaine.          See id.

at 252-53.    These uniform results set to rest any real doubt about

the nature of the merchandise purveyed by the petitioner.

             Undaunted, the petitioner labors to discredit these

results because, in his view, the mere presence of the virgin

samples at the Hinton Lab during Dookhan's tenure corrupts the

chain of custody.        Dookhan's wrongdoing was so malignant, his

thesis runs, that it infected everything that was at the Hinton

Lab.

             This miasmic theory of evidentiary corruption has little

to commend it.       Critically, the petitioner has done nothing to

defile the district court's factual finding that the bags involved




                                    -10-
in the second round of testing were "untouched" by Dookhan.2   Id.

at 258 n.10.   This finding is not clearly erroneous — indeed, the

record does not permit any contrary inference — and the petitioner

has not explained how Dookhan could have contaminated the virgin

bags without touching them.

          The petitioner interposes two other objections to the

district court's consideration of the second round of testing. His

first plaint — that evidence of these test results came by way of

the second chemist's affidavit, without an evidentiary hearing — is

jejune. The petitioner did not request an evidentiary hearing, and

there was no evident need for one.     In such circumstances, the

petitioner cannot be heard to complain that the district court did

not convene an evidentiary hearing sua sponte.   See United States

v. Mala, 7 F.3d 1058, 1062 (1st Cir. 1993); Teamsters Union, Local

No. 59 v. Superline Transp. Co., 953 F.2d 17, 20 n.4 (1st Cir.

1992).

          The petitioner's second plaint focuses on the decision in

Commonwealth v. Scott, 5 N.E.3d 530 (Mass. 2014).       There, the

Massachusetts Supreme Judicial Court (SJC) applied our two-part

Ferrara framework to a state criminal defendant who was seeking to

withdraw his guilty plea, post-conviction, because of Dookhan's



     2
       By the same token, there is no evidence that Dookhan might
have expected that anyone else would ever test those bags.     It
follows that there is no reason to suspect that she took the time
and trouble to open, contaminate, and close each one.

                               -11-
misconduct.     In the course of remanding for factfinding, the SJC

prohibited the trial justice from "consider[ing] any assertion by

the   Commonwealth      that   it   would    have   offered    to   retest    the

substances at issue in the defendant's case if the defendant had

known of Dookhan's misconduct."            Id. at 548.    Crediting any such

assertion "would require a court to heap inference upon inference

and will bring the inquiry . . . too far afield of the facts and

circumstances actually known to the defendant at the time of his

guilty plea."    Id.

           This case is a horse of a different hue, and the Scott

prohibition has no bearing here.           The second round of testing here

was not an attempt to create a hypothetical scenario but, rather,

produced test results concerning bags that nobody had previously

purported to test.       The distinction is readily apparent: contrary

to the hypothetical inquiry that Scott prohibits, the results of

the   second    round    of    testing     are   concrete,    definitive,     and

susceptible to intelligent analysis.

           The petitioner has another shot in his sling.                 At oral

argument, his counsel offered a different slant on the effect of

Dookhan's skullduggery.        He speculated that he might have urged a

jury to make his client's trial a referendum on Dookhan rather than

a proceeding aimed at determining his client's guilt or innocence.

Refined   to   bare     essence,    this    importuning      asks   us   to   find

materiality based on the possibility of jury nullification.                   But


                                     -12-
courts are duty-bound to presume that jurors will follow their

instructions, see United States v. Olano, 507 U.S. 725, 740 (1993);

Evans v. Avery, 100 F.3d 1033, 1041 (1st Cir. 1996), and there is

no principled way in which we can rely on a petitioner's hope of

jury nullification to find prejudice.        See, e.g., Sorich v. United

States, 709 F.3d 670, 678 (7th Cir. 2013), cert. denied, 134 S. Ct.
952 (2014); United States v. Allen, 406 F.3d 940, 949 (8th Cir.

2005) (en banc).

              There is one last point.       The petitioner, unlike the

petitioner in Ferrara, admitted his factual guilt (including the

nature of the contraband sold) in open court at the time that he

changed his plea.         This admission is entitled to significant

(albeit not dispositive) weight when, as now, he seeks to vacate

that plea through a collateral attack.            See, e.g., Campbell v.

Marshall, 769 F.2d 314, 321-22 (6th Cir. 1985).                  And such an

admission is especially compelling because the petitioner neither

attempts to explain it away nor makes any assertion of factual

innocence.     Cf. United States v. Parrilla-Tirado, 22 F.3d 368, 373

(1st   Cir.    1994)   (explaining   that   the   absence   of   a   claim   of

innocence "cuts sharply against allowing [a defendant's] motion to

withdraw his guilty plea" when a fair and just reason is required

for plea withdrawal).




                                     -13-
III.   CONCLUSION

             We need go no further.     We write without attempting to

lay down any broad rule to govern all Dookhan-related cases.

Rather, our decision rests on the facts and circumstances of the

petitioner's case.    To prevail, he must convince us that there is

a reasonable probability that, considering the totality of the

circumstances, he would not have pleaded guilty had he known of

Dookhan's transgressions. See Ferrara, 456 F.3d at 294. Given the

overwhelming evidence of the petitioner's guilt and the fact that

the Dookhan scandal, though sensational, does not provide him a

viable defense, the petitioner manifestly failed to cross this

threshold.    Thus, he is not entitled to any relief.



Affirmed.




                                 -14-